    Case 19-31054-sgj13 Doc 47 Filed 07/02/19                Entered 07/02/19 13:22:19           Page 1 of 2


105 Decker Ct
Suite 1150 11th Floor
Irving, TX 75062
(214) 855-9200


                                IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE NORTHERN DISTRICT OF TEXAS
                                             DALLAS DIVISION


IN RE:                                                            CASE NO: 19-31054-SGJ-13
KENNETH L COLLINS
            DEBTOR                                                Pre-Hearing: 08/15/2019
                                                                  Time:    8:30 am




        Motion to Dismiss Chapter 13 Case or in the Alternative Reduce Attorney Fees for
                       Failure to Confirm and Notice of Hearing thereon
TO THE HONORABLE U.S. BANKRUPTCY JUDGE:

   Now comes Thomas D. Powers, Dallas and files this Motion pursuant to Section 1307 (c) of the Bankruptcy
Code and Fed.Rules Bankr.Proc. 9014, 11 USCA and would respectfully show unto the Court as follows:

This case should be dismissed or in the alternative, attorney fees reduced for one or more of the following causes:



       (X)      Failure to Obtain Confirmation.

       (X)      Confirmation has been denied.



     Wherefore, your Trustee prays that after notice and hearing, this Chapter 13 case be dismissed or in the
alternative reduce attorney fees, and for such other and further relief as this Court deems just and proper.

                                                       Respectfully submitted,

                                                       Thomas D. Powers, the Chapter 13 Trustee

                                                       By: /s/ Thomas D. Powers
                                                       Thomas D. Powers / State Bar No. 16218700
                                                       105 Decker Ct
                                                       Suite 1150 11th Floor
                                                       Irving, TX 75062
                                                       (214) 855-9200
     Case 19-31054-sgj13 Doc 47 Filed 07/02/19                                Entered 07/02/19 13:22:19                    Page 2 of 2



Motion to Dismiss Chapter 13 Case or in the Alternative Reduce Attorney Fees for Failure to Confirm and Notice of
Hearing thereon, Page 2
Case # 19-31054-SGJ-13
KENNETH L COLLINS




                                                          NOTICE OF HEARING



    You are notified of the filing of the foregoing Motion of Trustee to Dismiss Chapter 13 case for the reason (s)
therein stated. A pre-hearing conference on the Trustee's Motion will be held on 08/15/2019 at 8:30 am at 105
Decker Court, Suite 120, 1st Floor, Irving, TX 75062 . Motions not resolved/defaulted at the pre-hearing
conference will be held by the Court at 2:00 PM on the same day at 1100 Commerce Street, Fourteenth Floor,
Dallas, Texas. You do not have to attend the pre -hearing conference or hearing unless you oppose dismissal of the
case.




                                                           Certificate of Service

I hereby certify that a true copy of the foregoing Motion to Dismiss Chapter 13 Case and Notice of Hearing thereon
was served on the following parties at the addresses listed below by United States First Class Mail or via electronic
mail:


Debtor:                 Kenneth L Collins, 2767 Cedar Wood Dr, Frisco, Tx 75033
Notice Creditor(s):     Esequiel Valerio, 7935 W Sahara Ave, Ste 201, Las Vegas, Nv 89117


**Indicates party has elected to receive all notifications via electronic service and was not served a copy via United States First Class Mail.




Dated:                         7/2/2019                              By: /s/ Thomas D. Powers
                                                                         Thomas D. Powers
